Order of Appellate Division modified by striking out that portion thereof appointing Alexander Rose arbitrator to hear and determine the matters and things set forth under the letters "A," "B," "C" and "D" in the *Page 592 
notice of motion herein and by striking out the reference made in said items "A," "B" and "C" to samples submitted by Wm. Hartmann Co., Inc., prior to the making of the contract referred to in the petition, and by providing that the arbitrators appointed by the parties proceed to determine the matters and things set forth under letters "A," "B," "C" and "D" in the said notice of motion as so modified, appointing an umpire before proceeding with the hearing, and as so modified affirmed, without costs to either party; no opinion.
Concur: HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ.